                  Case 3:16-cv-06717-JD Document 154 Filed 12/27/19 Page 1 of 4



      1     ARNOLD & PORTER KAYE SCHOLER LLP
            James F. Speyer (SBN 133114)
      2     james.speyer@arnoldporter.com
            E. Alex Beroukhim (SBN 220722)
      3     alex.beroukhim@arnoldporter.com
            777 South Figueroa Street, Forty-Fourth Floor
      4     Los Angeles, California 90017-5844
            Telephone: 213.243.4000
      5     Fax:        213.243.4199
      6     Attorneys for Defendants
            PURITAN’S PRIDE, INC. and
      7     THE NATURE’S BOUNTY CO.
      8
      9                            UNITED STATES DISTRICT COURT
    10         NORTHERN DISTRICT OF CALIFORNIA – SAN FRANCISCO DIVISION
    11
    12      DARCEY SHARP, MARY                         Case No. 3:16-cv-6717-JD, consolidated
            LUDOLPH-ALIAGA, PENELOPE                   with No. 17-cv-2536-JD
    13      MUELLER, JAY WERNER, DIANE
            CABRERA, MEG LARSON, GARY                  DEFENDANTS’ MOTION FOR
    14      OPAS, and JOANNE PARKER,                   ADMINISTRATIVE RELIEF TO
            individually and on behalf of all others   RESET CERTAIN HEARING DATES
    15      similarly situated,
    16                         Plaintiffs,
                                                       Judge:       Hon. James Donato
    17           vs.                                   Ctrm:        11
    18      PURITAN’S PRIDE, INC., a New               Action Filed: October 14, 2016
            York Corporation; THE NATURE’S
    19      BOUNTY CO. (f/k/a NBTY, INC.), a
            Delaware Corporation; and DOES 1
    20      through 10 inclusive,
    21                         Defendants.
    22
    23
    24
    25
    26
    27
    28
167244886
               DEFENDANTS’ MOTION FOR ADMINISTRATIVE RELIEF TO RESET CERTAIN HEARING DATES
           Case 3:16-cv-06717-JD Document 154 Filed 12/27/19 Page 2 of 4



 1         Pursuant to Local Rule 7-11, defendants Puritan’s Pride, Inc. and The Nature’s
 2   Bounty Co. (collectively, “PP”) respectfully submit this motion for administrative
 3   relief to reset the hearing dates for their summary judgment motion and plaintiffs’
 4   class certification motion.
 5                                        Introduction

 6         Due to counsel’s family medical emergency, the Court graciously rescheduled
 7   the hearing on PP’s summary judgment motion, which had been set to take place on
 8   December 19. Dkt. No. 150; Dkt. No. 136. However, as a result, the hearing on the
 9   summary judgment motion will now take place on January 16, after the hearing on
10   plaintiffs’ class certification motion (set for January 9). Dkt. No. 150; Dkt. No. 137.
11   For strategic reasons, PP deliberately filed its summary judgment motion so that it
12   would be heard before the class certification hearing, and it would be unfortunate to
13   lose that sequencing due to an unforeseen emergency. PP therefore respectfully
14   requests that the Court flip the dates of the class certification and summary judgment
15   hearings, so that the summary judgment hearing will be on January 9 and the class
16   certification hearing will be on January 16. Plaintiffs Larson and Cabrera have no
17   objection to this request. See Speyer Dec. ¶ 2.
18                                         Argument

19         PP intentionally filed its summary judgment motion before plaintiffs filed their
20   class certification motion. In doing so, PP knowingly “assume[d] the risk that a
21   judgment in their favor will not protect them from subsequent suits by other potential
22   class members . . .” Schwarzschild v. Tse, 69 F.3d 293, 297 (9th Cir. 1995); see
23   Gessele v. Jack in the Box, Inc., 2012 WL 3686274, at *2 (D. Or. Aug. 24, 2012)
24   (defendants “can waive the right to class certification prior to dispositive
25   motions….”). In the Ninth Circuit, “it is uncontroversial for courts to permit
26   defendants to move for a judgment on the merits prior to class certification because,
27   in doing so, defendants affirmatively accept that the resulting judgment will only bind
28   the parties at bar and will leave defendants vulnerable to additional lawsuits.” Flo &
                                               -1-
        DEFENDANTS’ MOTION FOR ADMINISTRATIVE RELIEF TO RESET CERTAIN HEARING DATES
           Case 3:16-cv-06717-JD Document 154 Filed 12/27/19 Page 3 of 4



 1   Eddie, Inc. v. Sirius XM Radio, Inc., 2015 WL 4776932, at *4 (C.D. Cal. May 27,
 2   2015); see also Wright v. Schock, 742 F.2d 541, 544 (9th Cir. 1984) (holding that “the
 3   proper approach” is to permit a defendant to “waive the protection afforded by an
 4   early ruling on class certification.”); Villa v. San Francisco Forty-Niners, Ltd., 104 F.
 5   Supp. 3d 1017, 1022 (N.D. Cal. 2015) (confirming “a defendant’s right to ‘take its
 6   chances on stare decisis rather than res judicata.’”). The rule is identical in California
 7   state courts. See Linder v. Thrifty Oil Co., 23 Cal. 4th 429, 440 n.7 (2000), as
 8   modified (Aug. 9, 2000) (“a defendant may seek an early merit determination prior to
 9   a certification decision, and . . . there are legitimate reasons why a defendant might be
10   motivated to do so . . .”).
11         Here, it makes sense to hold the hearing on PP’s summary judgment motion
12   before the hearing on the class certification motion.
13         First, PP deliberately timed the filing of its motion so that it would be heard
14   first. It should not be deprived of its ability to seek a merits determination prior to the
15   certification decision due to counsel’s family medical emergency.
16         Second, ordering the hearings in this manner will promote judicial economy.
17   PP believes that its summary judgment motion will eliminate all of plaintiffs’ claims
18   for monetary relief. If it does, the Court will not have to review or address plaintiffs’
19   class certification motion to the extent it seeks certification of a Rule 23(b)(3) class.
20   (Plaintiffs also seek to certify a Rule 23(b)(2) class, but the vast majority of their
21   motion is devoted to attempting to prove their right to a Rule 23(b)(3) class).
22         Third, moving the class certification hearing from January 9 to January 16 will
23   allow this motion to be heard at the same time as PP’s motion to exclude some of the
24   testimony of plaintiffs’ expert witness, Dr. Larry Compeau. Dkt. No. 149. The
25   motion to strike and the class certification motion are deeply intertwined, because
26   plaintiffs depend on Dr. Compeau’s opinions on the alleged deceptiveness of the
27   advertisements in issue in their class certification motion. By contrast, those opinions
28
                                                -2-
        DEFENDANTS’ MOTION FOR ADMINISTRATIVE RELIEF TO RESET CERTAIN HEARING DATES
           Case 3:16-cv-06717-JD Document 154 Filed 12/27/19 Page 4 of 4



 1   will have no impact on PP’s summary judgment motion, which only addresses the
 2   validity of plaintiffs’ proposed measures of monetary relief.
 3         Finally, proceeding in this manner will not prejudice plaintiffs. Indeed,
 4   plaintiffs Larson and Cabrera have no objection to this application. Speyer Dec. ¶ 2.
 5   Plaintiffs Mueller and Ludolph-Aliaga did not respond to PP’s inquiries. Id. ¶ 3.
 6                                           Conclusion
 7         For the foregoing reasons, PP respectfully requests that the Court grant this
 8   motion and set the summary judgment hearing for January 9 and the class
 9   certification hearing for January 16.
10
11   Dated: December 27, 2019                 ARNOLD & PORTER KAYE SCHOLER LLP
12
                                              By: /s/ James F. Speyer
13                                               James F. Speyer
14                                               Alex Beroukhim
                                                 Attorneys for Defendants
15                                               PURITAN’S PRIDE, INC. and
                                                 THE NATURE’S BOUNTY CO.
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               -3-
        DEFENDANTS’ MOTION FOR ADMINISTRATIVE RELIEF TO RESET CERTAIN HEARING DATES
